United States Court of Appeals
                     For the First Circuit


No. 07-1010
    07-1011
    07-1012

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     VAN ANH, a/k/a ANH VAN,
                    KHONG NGUYEN, and THINH CAO

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court issued on April 11, 2008 is
amended as follows:

     On page 15, remove footnote 8, and renumber the subsequent
footnotes accordingly.

     On page 18, line 7, place a period after "scuffle" and
delete, "and not Tommy's failure to repay his debt.